DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/27/2021 has been entered.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “translation assembly configured for translation of a coated abrasive” of claim 3 is considered a pulley.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jameson (GB682447) in view of Jameson (US-2,761,254), Palmenber (US-3,685,219), and Rose (US-2015/0147528).
	Regarding claim 1 (Currently Amended), Jameson (GB682447) discloses an article, comprising: a platen (die 3) comprising:
a body (die 3) having a receiving surface configured for movement of a coated abrasive (abrasive band 8) thereon (Figs. 2 and 3);

at least one opening intersecting the receiving surface and configured to allow for flow of an ejection material therethrough; and
a coating is disposed over and in direct contract with the convex receiving surface of the platen, and wherein the at least one coating comprises a Shore A hardness of not greater than 100 A;
While Jameson does not explicitly disclose the receiving surface is convex, Jameson does show in Figure 1 that the blade has a convex surface with the showing of a longer distance between the edge on the ends than a shorter distance in the middle, as illustrated below in Figure 1.  Since, Jameson (US-2,761,254) teaches that a blade 3 can have an oppositely concave surface, supposedly opposed to the convex surface as seen in Figure 1, and equally desired to be finished, it therefore would have been obvious to one of ordinary skill in the art to make the receiving surface of Jameson ‘447 with a convex surface in order to fit against a concave blade or portion of a blade as shown by Jameson ‘254 (Fig. 1) in order to match and thus evenly abrade the surface being finished.  

    PNG
    media_image1.png
    265
    205
    media_image1.png
    Greyscale

As to the at least one opening, Palmenber (US-3,685,219) teaches at least one opening (“spaced small holes 35”) intersecting a receiving surface (of platen means 22 shown in Fig. 4) and configured to allow for flow of an ejection material therethrough (“[p]lural spaced small holes 35 are drilled inward from various points distributed over the surface 24; and the bore 32 serves as a manifold, supplied via an inlet fitting 36 and passage 37, for distribution of pressurized air through the platen wall 24”) [Palmenber; col. 3, lines 34-38].  Since an the air cushioning holes of Palmenber are pertinent to shoes for belt abrading, it therefore would have been obvious to one of ordinary skill in the art to modify the platen of Jameson with the holes taught by Palmenber to provide an air cushion between the belt and the platen thus reducing friction between the two members [Palmember; col. 3, lines 47-59].
As to the coating, Rose (US-2015/0147528) discloses a coating (graphite tape 100) is disposed over and in direct contract with a convex receiving surface of a platen (shoe 86) (Fig. 9), and wherein the at least one coating comprises a Shore A hardness of not greater than 100 A (graphite is ranged from about 50-85 Shore A hardness and thus considered a material of hardness not greater than 100 A).  Since the graphite tape of Rose provides an advantage to devices such as Jameson, it therefore would have been obvious to one of ordinary skill in the art to add a friction reducing means such as the graphite tape taught by Rose in order to reduce 
	Regarding claim 3 (Currently Amended), Jameson (GB682447) discloses a system, comprising:
a translation assembly (pulleys 9, one of which is driven) configured for translation of a coated abrasive [Jameson; page 2, lines 34-36]; 
a platen (die 3) comprising a body (die 3) having a receiving surface configured for movement of a coated abrasive (abrasive band 8) thereon (Figs. 2 and 3);
wherein the body (die 3) comprises a thickness defined as the distance between a bottom surface of the body (die 3) and the receiving surface of the body (die 3) as viewed from a lateral cross-sectional plane of the body (die 3), and wherein the thickness varies along a portion of a longitudinal cross-sectional plane of the body (die 3) over which the coated abrasive (8) moves (Fig. 3).  Jameson fails to disclose: 
a plurality of openings intersecting the receiving surface and configured to allow for flow of an ejection material therethrough; and
a coating is disposed over and in direct contract with the convex receiving surface of the platen, and wherein the at least one coating comprises a Shore A hardness of not greater than 100 A;
While Jameson does not explicitly disclose the receiving surface is convex, Jameson does show in Figure 1 that the blade has a convex surface with the showing of a longer distance between the edge on the ends than a shorter distance in the middle, as illustrated below in Figure 1.  Since, Jameson (US-2,761,254) teaches that a blade 3 can have an oppositely concave surface, supposedly opposed to the convex surface as seen in Figure 1, and equally desired to be finished, it therefore would have been obvious to one of ordinary skill in the art to make the receiving surface of Jameson ‘447 with a convex surface in order to fit against a concave blade 

    PNG
    media_image1.png
    265
    205
    media_image1.png
    Greyscale

As to the plurality of openings, Palmenber (US-3,685,219) teaches a plurality of openings (“spaced small holes 35”) intersecting a receiving surface (of platen means 22 shown in Fig. 4) and configured to allow for flow of an ejection material therethrough (“[p]lural spaced small holes 35 are drilled inward from various points distributed over the surface 24; and the bore 32 serves as a manifold, supplied via an inlet fitting 36 and passage 37, for distribution of pressurized air through the platen wall 24”) [Palmenber; col. 3, lines 34-38].  Since an the air cushioning holes of Palmenber are pertinent to shoes for belt abrading, it therefore would have been obvious to one of ordinary skill in the art to modify the platen of Jameson with the holes taught by Palmenber to provide an air cushion between the belt and the platen thus reducing friction between the two members [Palmember; col. 3, lines 47-59].
As to the coating, Rose (US-2015/0147528) discloses a coating (graphite tape 100) is disposed over and in direct contract with a convex receiving surface of a platen (shoe 86) (Fig. 9), and wherein the at least one coating comprises a Shore A hardness of not greater than 100 A (graphite is ranged from about 50-85 Shore A hardness and thus considered a material of hardness not greater than 100 A).  Since the graphite tape of Rose provides an advantage to 
	Regarding claim 4 (Previously Presented), Jameson, as modified, discloses the article of claim 1, but fails to disclose wherein the coating comprises an opening corresponding with the at least one opening on the convex receiving surface of the platen.  
However, Palmenberg (US-3,685,219) teaches that the plurality of holes must communicate with the holes to form an air cushion [Palmenberg; col. 3, lines 39-59], and therefore it would have been obvious to one of ordinary skill in the art to extend the holes through any coating upon the receiving surface of the platen, thereby forming openings on the coating of Rose corresponding with the openings on the convex surface of the platen in order to maintain the air cushion as desired by Palmenberg [Palmenberg; col. 3, lines 39-59].
	Regarding claim 5 (Previously Presented), Jameson, as modified, discloses the article of claim 1, wherein the platen (die 3 of Jameson) comprises at least three openings (the openings 35 taught by Palmenberg), but fails to disclose wherein the coating comprises at least three openings corresponding with the at least three openings on the convex receiving surface of the platen, and wherein the at least three openings are positioned in a straight line or a triangular orientation with respect to each other.
However, Palmenberg (US-3,685,219) teaches that the plurality of holes, including at least three holes 35 in Figure 4, must communicate with the holes to form an air cushion [Palmenberg; col. 3, lines 39-59], and therefore it would have been obvious to one of ordinary skill in the art to extend the holes through any coating upon the receiving surface of the platen, thereby forming openings on the coating of Rose corresponding with the openings on the convex surface of the 
	Regarding claim 20 (Previously Presented), Jameson, as modified, discloses the article of claim 1, wherein the body (die 3) includes a maximum height defined as the maximum distance between a bottom surface of the body (die 3) and the receiving surface of the body (die 3) (Fig. 1), a minimum height defined as the minimum distance between the bottom surface of the body (die 3) and the receiving surface of the body (die 3) (Fig. 1), and wherein the at least one opening (holes 35 as taught by Palmember) is positioned between the minimum height and the maximum height of the receiving surface (the holes 35 of Palmember extend along the longitudinal length, which is the location between the maximum and minimum heights in Jameson).

Claims 2, 6, 7-9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jameson (GB682447) in view of Jameson (US-2,761,254), Palmenber (US-3,685,219), and Rose (US-2015/0147528) and further in view of Lippold (US-2,109,069).
	Regarding claim 2 (Currently Amended), Jameson (GB682447) discloses an article, comprising:
a platen (die 3) comprising a body (die 3) having a receiving surface configured for movement of a coated abrasive (abrasive band 8) thereon (Figs. 2 and 3); and
wherein the body (die 3) comprises a thickness defined as the distance between a bottom surface of the body (die 3) and the receiving surface of the body (die 3) as viewed from a lateral cross-sectional plane of the body (die 3) (Fig. 3), and wherein the thickness varies along a portion of a longitudinal cross-sectional plane of the body (die 3) over which the coated abrasive (8) moves (Figs. 2 and 3).
Jameson fails to disclose at least two openings intersecting the convex receiving surface and configured to allow for flow of an ejection material therethrough.  Jameson fails to disclose wherein the coating comprises a plurality of layers including a first layer overlying and in direct 
While Jameson does not explicitly disclose the receiving surface is convex, Jameson does show in Figure 1 that the blade has a convex surface with the showing of a longer distance between the edge on the ends than a shorter distance in the middle, as illustrated below in Figure 1.  Since, Jameson (US-2,761,254) teaches that a blade 3 can have an oppositely concave surface, supposedly opposed to the convex surface as seen in Figure 1, and equally desired to be finished, it therefore would have been obvious to one of ordinary skill in the art to make the receiving surface of Jameson ‘447 with a convex surface in order to fit against a concave blade or portion of a blade as shown by Jameson ‘254 (Fig. 1) in order to match and thus evenly abrade the surface being finished.  

    PNG
    media_image1.png
    265
    205
    media_image1.png
    Greyscale

As to the at least two openings, Palmenber (US-3,685,219) teaches at least one opening (“spaced small holes 35”) intersecting a receiving surface (of platen means 22 shown in Fig. 4) and configured to allow for flow of an ejection material therethrough (“[p]lural spaced small holes 35 are drilled inward from various points distributed over the surface 24; and the bore 32 serves as a manifold, supplied via an inlet fitting 36 and passage 37, for distribution of pressurized air through the platen wall 24”) [Palmenber; col. 3, lines 34-38].  Since an the air cushioning holes of 
As to the coating, Rose (US-2015/0147528) discloses a coating (graphite tape 100) comprising wherein the coating (the coating 100 of Rose) comprises a second layer (graphite tape 100), but fails to disclose a plurality of layers including a first layer overlying and in direct contact with the convex receiving surface and the second layer overlying and in direct contact with the first layer.
	However, Lippold (US-2,109,069) teaches a plurality of layers (graphite layer 29 and an interposed layer of felt interposed between the pad 27 and graphite layer 29) [Lippold; page 1, col. 2, lines 26-37], including a first layer (intermediate felt layer) overlying and in direct contact with a receiving surface (surface of pad 27) and a second layer (graphite layer) overlying and in direct contact with the first layer (intermediate felt layer) (Fig. 4).  Since Lippold’s coating is used in belt grinding, it therefore would have been obvious to one of ordinary skill in the art to insert a felt layer between the graphite layer of Jameson, as modified by Rose, and the receiving surface of Jameson as taught by Lippold in order to better conform to the surface being abraded [Lippold; page 1, col. 2, lines 26-37].
	Regarding claim 6 (Previously Presented), Jameson, as modified, discloses the article of claim 1, wherein the coating (the coating 100 of Rose) comprises a second layer (graphite tape 100), but fails to disclose a plurality of layers including a first layer overlying and in direct contact with the convex receiving surface and the second layer overlying and in direct contact with the first layer.
	However, Lippold (US-2,109,069) teaches a plurality of layers (graphite layer 29 and an interposed layer of felt interposed between the pad 27 and graphite layer 29) [Lippold; page 1, col. 2, lines 26-37], including a first layer (intermediate felt layer) overlying and in direct contact 
	Regarding claim 7 (Previously Presented), Jameson, as modified, discloses the article of claim 6, wherein the first layer (the felt layer taught by Lippold) comprises a felt material [Lippold; page 1, col. 2, lines 26-37]. 
	Regarding claim 8 (Previously Presented), Jameson, as modified, discloses the article of claim 6, wherein the second layer (graphite tape 100 of Rose) comprises a material selected from the group consisting of graphite (“graphite tape 100”) [Rose; paragraph 0051].  
	Regarding claim 9 (Previously Presented), Jameson, as modified, discloses the article of claim 6, but fails to disclose wherein the second layer comprises a coefficient of friction of less than 0.5.
	However, Rose does state the desire to minimize (i.e. reducing to the smallest possible amount or degree, the smallest amount considered to be zero) the friction [Rose; paragraph 0051], which is a range that encompasses a coefficient of friction of less than 0.5 as both the claimed range and the range taught by Rose include a lower limit of approximately zero, or frictionless. It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) Applicants can rebut a prima facie case of obviousness by showing the criticality of the range In reWoodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). However, Applicant discloses that any coefficient of friction within the rangeof minimum or maximum values can work [Application publication; paragraph 0098], ranging from 0.05 to 100 [Application publication; paragraph 0060]. Therefore the criticality of the range of being less than 
	Regarding claim 11 (Original), Jameson, as modified, discloses the article of claim 6, wherein the second layer comprises a thickness that is less than a thickness of the first layer.
	Regarding claim 12 (Original), Jameson, as modified, discloses the article of claim 6, wherein the second layer (graphite tape 100 of Rose) is adhered to the first layer (felt layer taught by Lippold) via at least one adhesive (wherein the tape is considered adhesive according to the well-known definition in the art and Rose’s definition stating that the tape is “secured to the shoe”) [Rose; paragraph 0008].
	Regarding claim 13 (Original), Jameson, as modified, discloses the article of claim 6, wherein Lippold further teaches the second layer (graphite layer) is directly contacting the first layer (felt layer) (Fig. 4) [Lippold; page 1, col. 2, lines 26-37].
	Regarding claim 14 (Original), Jameson, as modified, discloses the article of claim 6, wherein the first layer (felt layer of Lippold) comprises a material having a Shore A hardness of not greater than 100 A (felt is known to have a Shore A hardness of not greater than 100A, typically in the range of about 15-40 Shore A).
	Regarding claim 15 (Original), Jameson, as modified, discloses the article of claim 2, wherein Palmenber further comprising an inlet (inlet fitting 36) configured to provide the ejection material (air) to an interior passageway (transverse bore 32 which runs through body 23) (Fig. 5) within the body (die 3) [Palmenber; col. 3, lines 25-38].
	Regarding claim 16 (Previously Presented), Jameson, as modified, discloses the article of claim 15, wherein Palmenber further teaches wherein the interior passageway (transverse bore 
	Regarding claim 17 (Original), Jameson, as modified, discloses the article of claim 15, and wherein Palmenber teaches wherein the inlet (inlet fitting 36 of Palmenber) is positioned on a side surface of a distal end (surface of side distal from the holes 35 of Palmenber) of the platen (block 23 of Palmenber).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jameson (GB682447) in view of Jameson (US-2,761,254), Palmenber (US-3,685,219), and Rose (US-2015/0147528) and further in view of Lippold (US-2,109,069) and Jacobi (US-3,374,583).
	Regarding claim 10 (Original), Jameson, as modified, discloses the article of claim 6, but fails to disclose wherein the second layer comprises a thickness of at least 1 mm and not greater than 5 mm.
However, Jacobi (US-3,374,583) teaches that the graphite layer (the second layer taught by Rose) is worn off of the cloth during use [Jacobi; col. 3, lines 72-75] and therefore it would have been obvious to one of ordinary skill in the art to make the thickness of the graphite layer large to prevent the graphite coated first layer from becoming exposed as the graphite layer is worn [Jacobi; col. 3, lines 72-75]. Jacobi also teaches that that the cushion member is used to cushion the belt and allow easy passage of the belt under the foot member [Jacobi; col. 3, lines 52 -56] and therefore it would have been obvious to one of ordinary skill in the art not to make the second layer too large as to vertically interfere with the horizontal passage of the belt under the foot member [Jacobi; col. 3, lines 52-56]. As to the exact range of at least 1 mm and not greater than 5 mm, since applicant does not describe how the thickness of at least 1 mm and not greater than 5 mm is critical by showing that the claimed range achieves unexpected results relative to .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-1,826,177, US-2013/0059507, and US-2,677,922 are pertinent to the use of felt and graphite layers for belt shoes.  US-2,726,491 is pertinent to claims 16 and 17.  US-2,755,604 is pertinent to claim 1.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723